DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/20 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-11, 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub. 2008/0042782; hereinafter Wang), and further in view of Jiang et al. (US PG Pub. 2014/0332665; hereinafter Jiang).
Claim 1, 8: Wang discloses a method of fabricating an integrated bandpass filter array matched with detector arrays, comprising a substrate with a plurality of detectors, a lower mirror stack, spacer layers, and an upper mirror stack (abstract and paragraphs 8-10 & 28). Wang discloses depositing multiple spacer layers above the first mirror stack wherein each layer adjusts the total thickness, specifically Example 1 discloses depositing eight spacer layers with the first layer applied to the mirror stack layer (See Example 1 page 3).  Wang discloses depositing a base spacer layer that is thicker than the other spacer layers and covers the whole surface (See Example 1 page 3 and Fig. 1a). Wang discloses that the spacer layers are grown after application of a mask to provide optical windows within the spacer layers that align with the detector array (See paragraph 23 and Figs. 3, 5, & 7). Wang discloses that the masks are used to create spacer layers which cover portions of the previous layers and areas not covered by the previous layers (paragraph 28 and Figs. 3, 5, & 7). Wang discloses that the sensing elements are defined by the mask patterns, spacer layers that cover the first half of the sensing element 
Jiang teaches a narrow band pass filter array for detecting visible and infrared light (See Jiang abstract and paragraphs 45 & 66). Jiang teaches depositing a reflecting region that reflects light causing multiple passes across the sensors to increase total detection (See Jiang paragraphs 35, 78, 83, & 97). Jiang teaches that the materials that comprise the reflecting region include a metal reflector, a transparent conductive oxide, and combinations thereof; Jiang further teaches that silver can compose the metal reflector and zinc oxide can compose the transparent conductive oxide (See Jiang paragraphs 98 & 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the integrated bandpass filter array as taught by Wang with the mirror stacks comprised of silver as the reflecting layer and zinc oxide as the surface protection layer as taught by Jiang with a reasonable expectation of successful results because Jiang discloses the method of forming a band pass array and that silver/zinc oxide reflecting regions are advantageous for forcing the incident light to make multiple passes thus increasing detection. 
Claim 3 & 4: Wang discloses a relationship between the thickness of the spacer layers and the transmitted wavelength (See Fig. 2b). Wang discloses different spacer layer deposition thicknesses (See Example 1 page 3). Wang discloses that the integrated bandpass filter array has a specific design wavelength, 777.4 nm (See Example 1 page 3). Wang discloses depositing spacer layers to achieve transmission of the designed wavelength (See Example 1 page 3 and paragraphs 8-10).  In this manner a wavelength is accessed, the spacer layers are determined based on the wavelength, and the determined spacer layers are deposited.
Claim 6: Wang discloses depositing eight spacer layers (See Example 1 page 3). Wang discloses masking patterns for the aforementioned eight spacer layers where the at least one of the spacer layers covers sensors from two different sensing element groups (See paragraphs 23 & 50 and Figs. 3, 5, & 7). 
Claim 7: See rejection of claim 6.  Further, Wang discloses that the spacer layers are deposited after application of a mask to provide optical windows within the spacer layers that align with the detector array (See paragraphs 23 & 50 and Figs. 3, 5, & 7). Wang discloses that a spacer layer deposited after a mask will not form on the mask (See paragraph 23 and Figs. 3, 5, & 7). Wang discloses spacer layer patterns where spacer layers cover sensor elements from different groups. 
Claim 9: Wang teaches in Fig 1(b) the deposition over a first group of sensing elements and in Fig. 1(c) the deposition over a second group of sensing elements including half of the sensing elements of the first group.
Claim 10: Wang discloses a method of fabricating an integrated bandpass filter array, comprising a substrate with detectors, a lower mirror stack, spacer layers, and an upper mirror stack (See title, abstract, and paragraphs 8-10 & 28) and Jiang discloses a metallic mirror stack as discussed above with respect to claim 1. Wang discloses depositing multiple spacer layers above the first mirror stack wherein each layer adjusts the total thickness, specifically Example 1 discloses depositing eight spacer layers with the first layer applied to the mirror stack layer (See Example 1 page 3). Wang discloses depositing a first 
	Claim 11: See rejection of claim 10, Wang discloses that the integrated bandpass filter array has a specific design wavelength, 777.4 nm and that there is a relationship between the thickness of the spacer layer and the transmitted wavelength (See Example 1 page 3 and Fig. 2b). Wang discloses the process of forming spacer layers with specific optical windows constitutes a filter array (See paragraphs 8-10, 28, & 50).  
	Claim 13: Wang discloses that the spacer layers are grown after application of a mask to provide optical windows within the spacer layers that align with the detector array (See paragraph 23 and Figs. 3, 5, & 7). Wang discloses that the masks are used to create space layers which cover portions of the previous layers and areas not covered by the previous layers (paragraph 28 and Figs. 3, 5, & 7). 
Claim 15: Wang discloses a method of fabricating an integrated bandpass filter array, comprising a substrate with detectors, a lower mirror stack, spacer layers, and an upper mirror stack (See title, abstract, and paragraphs 8-10 & 28) and Jiang discloses a metallic mirror stack as discussed above with respect to claim 1. Wang discloses depositing a first spacer layer onto the first mirror stack that is thicker than the other spacer layers and covers the whole surface (See Example 1 page 3 and Fig. 1a). This first thicker spacer layer meets the limitation of a base spacer layer. 

Claims 16-18: As discussed above, Jiang teaches the mirror stack can be composed of silver.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub. 2008/0042782; hereinafter Wang), in view of Jiang et al. (US PG Pub. 2014/0332665; hereinafter Jiang), and further in view of Ockenfuss et al. (US PG Pub. 2015/0369980; hereinafter Ockenfuss).
Claim 2: Wang teaches all the limitations of claim 1. Wang teaches a first spacer layer that covers the entire first mirror stack surface (See Wang Example 1 page 3 and Fig. 1a). Jiang teaches that the reflective layers (mirror stacks) can be a metal reflector (See Jiang paragraph 98). 
Wang and Jiang fail to teach the first mirror stack has tapered edges. 
Ockenfuss teaches a method of fabricating a sensor device with an optical filter (See Ockenfuss abstract). Ockenfuss teaches metal layers as reflector layers and that the metal needs to be protected from corrosion, corrosion adversely affects optical properties (See paragraph 61). 
Ockenfuss teaches tapering metal layers and subsequent layers cover the entire surface metal and encapsulate the metal (See Ockenfuss paragraphs 43 & 61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the form the integrated bandpass filter array as taught by Wang with metal layers as taught by Jiang and tapering of those metal layers as taught Ockenfuss with a reasonable expectation of successful and predictably resulting in the successful formation of a mirror layer.

Response to Arguments
Applicant's arguments filed 10/14/20 have been fully considered but they are not persuasive.
	Applicant argues that Wang does not teach an array of sensing elements.  However, Wang teaches an integrated filter array designed and fabricated to match the detector array [0003; 0007].
	Applicant argues that Wang is vague with respect to the location of the deposited however layers.  However, one of ordinary skill in the art would have understood that the spacer layers are to be primarily located above the sensing elements in order to provide the filtering function.
Applicant argues Wang does not teach the claimed step of depositing a second set of spacer layers.  However, this feature is shown in Fig. 1 (c) (compare to 1(b)).
It is further noted that substituting a dielectric mirror for a metallic mirror is maintained to be obvious.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1712